DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    M & M REALTY PARTNERS, LLC, a New Jersey limited liability
                        company,
                        Appellant,

                                    v.

 WILLIAM A. MAZZONI and THOMAS A. SMITH, as Co-Trustees of the
             William Mazzoni Trust dated 6/04/1992,
                           Appellees.

                              No. 4D16-2658

                              [July 27, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2014-CA-007832-
XXXX-MB.

  William J. Berger of Weiss, Handler & Cornwell, P.A., Boca Raton, for
appellant.

   Roberto M. Vargas of Jones, Foster, Johnston & Stubbs, P.A., West
Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.